Luke, J.
It is recited in the bill of exceptions in this case that by agreement of counsel the issues upon two separate cases between the same parties were tried together before one jury. The record shows there were two separate verdicts. The plaintiff in error filed only one motion for a new trial, in which complaint is made as to the admissibility of evidence, and certain errors are assigned upon excerpts from the charge of the court. The plaintiff in error undertakes to have both cases considered on one motion for a new trial, and presents only one bill of exceptions, to bring, into question the legality of the two verdicts in the two separate cases. Under the ruling of this court in Jones v. Maril, 19 Ga. App. 216(4) (91 S. E. 445), and cases there cited, this writ of error must be dismissed.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.

Attachment, ■ etc.; from Haralson superior court — Judge Irwin. July 8, 1920.
Lloyd Thomas, M. J. Head, for plaintiff in error.
Price Edwards, J. 8. Edwards, contra.